


[yelp_8kx6x1.jpg]

April 15, 2016

Dear Lanny,

Yelp Inc., a Delaware corporation (the “Company” or “Yelp”), is pleased to offer
you employment on the following terms:

1.      Position. Your employment will start on a mutually agreeable date no
later than April 22, 2016, and you will initially serve as Advisor to the
Company. On May 9, 2016, you will become the Company’s Chief Financial Officer.
You will report to the Company’s Chief Executive Officer throughout. You will
work primarily in San Francisco, although you may be required to work at other
Yelp offices and locations from time to time. The Company may change your title,
reporting relationship and work location at its discretion.   2. Salary. The
annualized salary for this position is $325,000 (as adjusted from time to time,
your “Salary”), less all applicable deductions and withholdings, payable
pursuant to our regular payroll policy. Your Salary is subject to periodic
review and adjustment in accordance with the Company’s policies as in effect
from time to time. This is an exempt position, and your Salary is intended to
cover all hour worked.   3. Incentive Compensation & Benefits. You are eligible
to participate in the incentive compensation programs,insurance programs and
other employee benefit plans established by the Company for its employees from
time to time, in accordance with the terms of those programs and plans. The
Company reserves the right to change the terms of its programs and plans at any
time.   4. Equity Compensation. Yelp will recommend that its board of directors
(or a committee thereof) grant you restricted stock units covering 129,038
shares of Yelp’s Class A common stock (the “RSUs”). If granted, the RSUs will
vest according to a four-year vesting schedule, with 25% of the RSUs vesting on
May 20, 2017, and the remaining shares vesting ratably on a quarterly basis over
the following three years.   Yelp will also recommend that its board of
directors (or a committee thereof) grant you an option to purchase 281,150
shares of Yelp’s Class A common stock (the “Option”). If granted, the shares
underlying the Option will vest according to a four-year vesting schedule, with
25% of the shares vesting at the end of your first year of employment, and the
remaining shares vesting ratably on a monthly basis over the following three
years.   Please note that the vesting of the RSUs and Option is conditioned on
your continued service with Yelp through each vesting date. The RSUs and Option
will also be subject to the terms of Yelp’s stock plan and separate Restricted
Stock Unit and Stock Option Agreements between you and Yelp.   5. Executive
Severance Plan. You will be eligible to participate in the Yelp Executive
Severance Benefit Plan,subject to the terms and conditions thereof.   6.
Confidentiality. As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will be required to
sign and comply with our standard Confidentiality and Invention Assignment
Agreement (“Confidentiality Agreement”) as a condition of your employment.   7.
Dispute Resolution. We sincerely hope that no dispute will arise between us. If
a dispute should arise, it will be subject to our Dispute Resolution Policy,
unless you timely opt-out as described therein.  

--------------------------------------------------------------------------------




[yelp_8kx6x1.jpg]

8. Conditions. This offer is conditioned on you successfully passing our
background and reference checks, and you providing proof of your identity and
ability to work legally within the United States. You agree to provide any
documentation or information at the Company’s request to facilitate these
processes.   9. At-Will Employment. While we look forward to a long and
successful relationship, your position with Yelp will be “at-will.” This means
that both you and Yelp may terminate your employment at any time, with or
without cause, and with or without advance notice. However, given the prominent
nature of your role with the Company, we ask that you provide a minimum of sixty
(60) days advance notice if you decide to terminate your employment relationship
with Yelp. During this time, we would expect you to perform your customary job
duties and assist, as requested by Yelp, in transitioning outstanding projects,
tasks and relationships to other Yelp personnel. That said, nothing in this
paragraph is intended to alter your at-will employment relationship with Yelp.  
This letter contains the entire agreement between you and Yelp regarding the
right and ability of either you or Yelp to terminate your employment. Any
statements or representations contradicting any provision of this letter should
be regarded by you as ineffective. In addition, your participation in any stock
incentive or benefit program is not to be regarded as assuring you of continued
employment for any particular period of time. Any modification or change in your
at-will employment status may occur only by way of a written agreement signed by
you and an authorized member of the board of directors.   10. Representation. By
signing below, you represent that taking and performing the position Yelp is
offering you will not violate the terms of any agreements you may have with
others, including any former employers. You also represent that you have
disclosed to Yelp any contract you have signed that might restrict your
activities on behalf of Yelp.   11.      Entire Agreement. This letter, together
with the Confidentiality Agreement, will form the complete and exclusive
statement of your employment agreement (“Employment Agreement”) with Yelp. The
Employment Agreement supersedes any other agreements, promises or
representations made to you by anyone, whether oral or written, regarding the
subject matter of the Employment Agreement. The Employment Agreement cannot be
changed except in a written agreement signed by you and a duly authorized
officer of Yelp.

We look forward to you joining us! Please sign the bottom of this letter and
return it to accept this offer. This offer will terminate if we do not receive
confirmation of your acceptance by April 22, 2016.

Sincerely,

Jeremy Stoppelman
Chief Executive Officer & Director, Yelp Inc.

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth above.

/s/ Charles Baker April 15, 2016 Charles (Lanny) Baker Date


--------------------------------------------------------------------------------